         Case 1:20-cv-10605-PAE-SLC Document 9 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CEDRIC BISHOP,

                              Plaintiff,
                                                        CIVIL ACTION NO.: 20 Civ. 10605 (PAE) (SLC)
         -v-
                                                               ORDER TO INITIATE DEFAULT
                                                                     PROCEEDINGS
DJI TECHNOLOGIES, INC.,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         This action has been referred to the undersigned for General Pretrial Supervision. (ECF

No. 6). The Complaint in this action was served on March 19, 2021, with Defendant’s Answer

due on April 9, 2021. (ECF Nos. 7–8). No Answer having been filed on the docket, Plaintiff is

hereby ORDERED to request a Certificate of Default from the Clerk of Court by Friday, April 23,

2021, and to file a Motion for Default Judgment in accordance with the Individual Practices of

the Honorable Paul A. Engelmayer, Rule 55 of the Federal Rules of Civil Procedure, and S.D.N.Y.

Local Rule 55 by no later than Friday, May 7, 2021.


Dated:          New York, New York
                April 16, 2021

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
